Present:   All the Justices

COMMONWEALTH OF VIRGINIA

v.   Record No. 011570     OPINION BY JUSTICE ELIZABETH B. LACY
                                        April 19, 2002
DANZELL PANNELL

                FROM THE COURT OF APPEALS OF VIRGINIA

      The dispositive issue in this appeal is whether the use

of the term "original proceedings" formerly contained in Code

§ 16.1-291 refers to the adjudicatory or dispositional phase

of a juvenile proceeding. *

      In 1997, Danzell Pannell pled guilty to a charge of

unauthorized use of an automobile in the City of Alexandria

Juvenile and Domestic Relations District Court and was placed

on probation.    Two years later, in 1999, the juvenile court

found that Pannell had violated the conditions of his

probation and revoked his probation.    Pannell appealed the

juvenile court judgment to the circuit court, arguing that

former Code § 16.1-291 required the exclusion of hearsay

evidence and use of a reasonable doubt standard when

determining whether he violated the terms of his probation.

The circuit court rejected Pannell's arguments, found him in

violation of the terms of his probation, and committed him to




      *
       Code § 16.1-291(A) was amended in 2001 and the sentence
at issue in this case was deleted.
the custody of the Department of Juvenile Justice for an

indeterminate period.

     On appeal, the Court of Appeals, en banc, reversed the

judgment of the trial court, holding that former Code § 16.1-

291 prohibited the admission of hearsay testimony in a

probation revocation proceeding and required that the

violations of probation be proven beyond a reasonable doubt.

Pannell v. Commonwealth, 34 Va. App. 287, 294-95, 540 S.E.2d
527, 531, aff'd en banc, 35 Va. App. 643, 547 S.E.2d 529

(2001).   We awarded the Commonwealth an appeal.

     In 1999, Code § 16.1-291(A) included the following

sentence:

     Proceedings to revoke or modify probation,
     protective supervision or parole shall be governed
     by the procedures, safeguards, rights and duties
     applicable to the original proceedings.

Relying on the dictionary or ordinary meaning of the phrase

"original proceedings," the Court of Appeals concluded that

the phrase referred to the "'origin or beginning' of the

relevant prosecution, clearly the adjudicatory phase."

Pannell, 34 Va. App. at 294, 540 S.E.2d at 531.    The Court of

Appeals, however, construed the phrase "original proceedings"

out of context.   Code § 16.1-291 addresses the procedures

applicable to revocation or modification of probation and

protective supervision.   Probation and protective supervision



                                2
are dispositions available to the court after the adjudication

stage of the juvenile proceeding.    Accordingly, the original

proceedings referred to are not the original adjudicatory

proceedings in the prosecution, but the original dispositional

proceedings.

     None of Pannell's alternative arguments offered in

support of the result reached by the Court of Appeals are

persuasive.    There is no constitutional requirement that a

court apply a reasonable doubt standard or exclude hearsay

evidence in an adult probation revocation proceeding, Gagnon

v. Scarpelli, 411 U.S. 778, 782, 789 (1973) (applying the due

process protections established in Morrissey v. Brewer, 408
U.S. 471 (1972), to probation revocation proceedings), nor are

such standards required in juvenile proceedings.   While

Pannell argues that imposing such due process protections in

the juvenile context would have been reasonable, it is equally

reasonable to assume that the General Assembly intended that

such protections were not required in juvenile probation

revocation proceedings just as they were not required in adult

probation revocation proceedings.    Finally, the General

Assembly's elimination of the sentence at issue as part of the

2001 amendments to Code § 16.1-291, does not require a finding

that the General Assembly's action was undertaken to alter the

meaning of the phrase "original proceedings."


                                 3
     For the above reasons, the judgment of the Court of

Appeals will be reversed and the judgment of the circuit court

reinstated.

                                       Reversed and reinstated.




                               4